
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.43


NINTH AMENDMENT, CONSENT AND WAIVER TO SECOND AMENDED AND
RESTATED CREDIT AGREEMENT


        THIS NINTH AMENDMENT AND CONSENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT, dated as of January 19, 2005 (this "Amendment"), to the Second
Amended and Restated Credit Agreement, dated as of September 30, 2003 (as
amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), by and among General Electric Capital Corporation, as Agent
("Agent"), Inverness Medical Innovations, Inc. ("Innovations"), Wampole
Laboratories, Inc. and Inverness Medical (UK) Holdings Limited, as borrowers
("Borrowers"), the other Credit Parties signatory thereto, Merrill Lynch
Capital, a division of Merrill Lynch Business Financial Services Inc., as
documentation agent, co-syndication agent and lender, UBS Securities LLC, as
co-syndication agent, and the lenders signatory thereto from time to time
(collectively, the "Lenders").

W I T N E S S E T H

        WHEREAS, Borrowers have notified Agent that (i) contrary to the terms
and conditions of Section 2 of the Eighth Amendment and Consent to the Credit
Agreement, dated as of December 20, 2004 (the "Eighth Amendment"), the Inverness
Canada Transfer and the Merger (as each such terms are defined in the Eighth
Amendment) did not occur on the same Business Day, and (ii) have requested a
waiver of any Event of Default resulting therefrom;

        WHEREAS, Borrowers have notified Agent that Inverness Medical
Switzerland GmbH ("Swissco") desires to (i) directly acquire that certain
registered trademark "Crystal Clear" (the "Trademark Acquisition") and
(ii) indirectly acquire through Inverness Medical Australia Pty Ltd, a newly
formed wholly-owned subsidiary of Swissco organized in Australia ("Inverness
Australia"), certain assets (the "Asset Acquisition" and, together with the
Trademark Acquisition, the "Australian Acquisition") held by Advanced Clinical
Systems International Pty Ltd ("ACSI") and Grandlodge Pty Ltd ("Grandlodge" and
together with ACSI, the "Sellers") pursuant to that certain Business Purchase
and Settlement Agreement, in the form attached hereto as Exhibit A (as amended,
supplemented or otherwise modified from time to time, the "Acquisition
Agreement");

        WHEREAS, Borrowers have advised Agent that the Australian Acquisition
does not constitute a Permitted Acquisition and therefore is prohibited under
Section 6.1 of the Credit Agreement unless the Borrowers obtain the consent of
the Agent and the Requisite Lenders to the Australian Acquisition;

        WHEREAS, Borrowers have requested that Agent and Requisite Lenders
consent to the formation of Inverness Australia as an Excluded European
Subsidiary and to the consummation of the Australian Acquisition;

        WHEREAS, Borrowers have notified Agent that they desire to dissolve
Unipath BV (an Excluded European Subsidiary);

        WHEREAS, Agents and Requisite Lenders have agreed to extend the time
period for compliance with certain covenants set forth in the Seventh Amendment
and Consent to the Credit Agreement dated as of July 27, 2004 (the "Seventh
Amendment"), in the manner, and on the terms and conditions, provided for
herein; and

        WHEREAS, Agent and Requisite Lenders have agreed to amend the Credit
Agreement in the manner, and on the terms and conditions, provided for herein.

1

--------------------------------------------------------------------------------




        NOW THEREFORE, in consideration of the foregoing premises and for other
good and valuable consideration, the receipt, adequacy and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

        1.    Definitions.    Capitalized terms not otherwise defined herein
(including in the Recitals) shall have the meanings ascribed to them in the
Credit Agreement.

        2.    Waiver.    As of the Effective Date (as hereinafter defined),
Agent and Requisite Lenders hereby waive any Event of the Default resulting from
the failure of the Inverness Canada Transfer and the Merger to have occurred on
the same Business Day as required by Section 2 of the Eighth Amendment.

        3.    Consent to Australian Acquisition.    As of the Effective Date,
Agent and Requisite Lenders hereby (i) consent to the formation of Inverness
Australia in accordance with the terms of the organizational documents provided
to Agent, and (ii) agree that neither the formation of Inverness Australia nor
the consummation of the Australian Acquisition (which shall include the delivery
by Swissco of a guaranty of Swissco in connection with the Acquisition
Agreement), shall constitute a breach of the Credit Agreement, provided,
however, that the consents and agreements of Agent and Requisite Lenders set
forth above are expressly conditioned on satisfaction of all of the following
conditions in Agent's discretion:

        (a)   the Credit Parties shall not expend any cash in connection with
the Australian Acquisition other than for cash payments to ACSI under the
Acquisition Agreement, working capital advances and costs and expenses
associated with the Australian Acquisition, which payments, advances, costs and
expenses shall not exceed $6,000,000 in the aggregate; provided that any working
capital advances shall be provided in the form of a capital contribution or an
intercompany loan upon documentation reasonably satisfactory to Agent;

        (b)   Agent shall have received executed copies of the Acquisition
Agreement, together with all amendments thereto, and all documentation delivered
in connection therewith (each of which, including any amendments, shall be in
form and substance satisfactory to Agent);

        (c)   Inverness Australia shall at all times constitute an Excluded
European Subsidiary; provided, that, notwithstanding the foregoing, at any time
at the request of Agent, Borrowers shall take all actions necessary to cause
Inverness Australia to join the Credit Agreement and the other Loan Documents as
a European Credit Party and, in connection therewith, shall cause Inverness
Australia to take such actions and execute and deliver such documents as Agent
may reasonably request; provided, that, the Credit Parties shall not be liable
for or required to reimburse Agent or Lenders for any stamp duty or other taxes
that may be required to be paid by Agent or Lender in connection with such
request by Agent (unless such request is made in connection with (i) any request
by the Credit Parties for consent to take any action that would, without the
prior consent of the Agent and the Requisite Lenders, result in a breach of
Sections 3(a), 3(d) or 3(e) hereof, or (ii) any action by any of the Credit
Parties or any Excluded Subsidiary in violation of Sections 3(a), 3(d) or 3(e))
to the extent such stamp duty or other tax results solely from the guarantee of
Inverness Australia of obligations of the Credit Parties in excess of the value
of the assets and other property of Inverness Australia at such time; and

        (d)   until such time, if any, as Inverness Australia has joined the
Credit Agreement and the other Loan Documents as a European Credit Party, none
of the Credit Parties, nor any Excluded Subsidiary, shall pay, transfer, lend or
otherwise provide any monies or assets to Inverness Australia (other than the
amounts set forth in Section 3(a) above;

        (e)   until such time, if any, as Inverness Australia has joined the
Credit Agreement and the other Loan Documents as a European Credit Party,
Inverness Australia hereby covenants and agrees with Agent and Lenders that it
shall not (a) create, incur, assume or permit to exist any

2

--------------------------------------------------------------------------------






Indebtedness, other than intercompany indebtedness permitted under Section 3(a)
above or (b) create, incur, assume or permit to exist any Lien on or with
respect to any of its properties or assets (whether now owned or hereafter
acquired) except for Permitted Encumbrances.

        The Borrowers and each of the other Credit Parties hereby acknowledge
and agree that the failure of the deliveries or conditions set forth above in
this Section 3 to be satisfied within the time period set forth above, if any,
or the breach of any of the covenants set forth above shall constitute an
immediate Event of Default under the Credit Agreement.

        4.    Agreement by Borrowers and Other Credit Parties Regarding
Australian Acquisition.    The Borrowers and each of the other Credit Parties
hereby acknowledge and agree that, prior to or simultaneously with the
consummation of the Australian Acquisition (or within such period of time as is
expressly provided below):

        (a)    Satisfaction of Conditions.    Agent shall have received evidence
satisfactory to Agent that each of the conditions set forth in
Section 6.1(ii)-(x) (other than clauses (v) and (viii) thereof) of the Credit
Agreement has been satisfied in connection with the Australian Acquisition.

        (b)   Inverness Australia shall provide evidence of the termination of
the (A) fixed and floating charge granted by ACSI to Grandlodge (ASIC Charge
No. 1077366) and (B) fixed and floating charge granted by ACSI in favor of
Westpac Banking Corporation (ASIC Charge No. 1077366).

        (c)    Pledge Amendment.    If requested by Agent, within 30 days of the
date of such request, Agent shall have received a pledge amendment to that
certain Pledge Agreement, dated as of September 30, 2003, by and among Swissco
and Agent (as amended, the "Swiss Pledge Agreement"), in form and substance
satisfactory to Agent, duly executed by an authorized officer of Swissco,
pursuant to which Swissco pledges one hundred percent (100%) of the issued and
outstanding Stock of Inverness Australia (the "Inverness Australia Stock") to
Agent, together with all collateral and ancillary documentation required by the
Swiss Pledge Agreement, including, without limitation, original certificates
representing the Inverness Australia Stock pledged by Swissco.

        (d)    Organizational Documents and Good Standing.    Within 30 days of
the effective date of the Australian Acquisition, Agent shall have received a
copy of each of Inverness Australia's (i) organizational documents and all
amendments thereto and (ii) good standing certificates or the foreign equivalent
and certificates of qualification to conduct business in each jurisdiction where
its ownership or lease of property or the conduct of its business requires such
qualification, each dated a recent date and certified by the applicable
authorized Governmental Authority.

        (e)    Bylaws and Resolutions.    Within 30 days of the effective date
of the Australian Acquisition, Agent shall have received a copy of (i) Inverness
Australia's bylaws (or foreign equivalent thereof) and all amendments thereto,
and (ii) resolutions of Inverness Australia's sole shareholder or board of
directors approving and authorizing the execution, delivery and performance of
the Loan Documents to which Inverness Australia is, or will be a party and the
transactions to be consummated in connection therewith, each certified by an
authorized officer of Inverness Australia as being in full force and effect
without any modification or amendment.

        (f)    Collateral Assignment of Acquisition Agreement.    Upon request,
Agent shall have received a collateral assignment of the Acquisition Agreement,
duly executed by an authorized officer of Inverness Australia, Swissco and, to
the extent necessary, acknowledged by Sellers.

        (g)    Consummation of Acquisition.    The Australian Acquisition shall
be consummated in accordance with the terms of the Acquisition Agreement as
previously provided to Agent (with no waivers or modifications thereto) on or
before February 28, 2005.

3

--------------------------------------------------------------------------------






        The Borrowers and each of the other Credit Parties hereby acknowledge
and agree that the failure of the deliveries or conditions set forth above in
this Section 4 to be satisfied within the time periods provided therein shall
constitute an immediate Event of Default under the Credit Agreement.

        5.    Consent to Dissolution of Unipath BV.    As of the Effective Date,
Agent and Requisite Lenders hereby consent to the dissolution of Unipath BV.
Immediately following the effectiveness of such termination, that certain Pledge
of Shares Agreement, dated November 14, 2002, by and among Swissco and Agent
relating to the pledge by Swissco of all of the outstanding shares of Unipath to
Agent shall terminate and be of no further force or effect.

        6.    Seventh Amendment Covenants.    The Credit Parties hereby covenant
and agree to satisfy the covenant set forth in Section 11(b)(v) of the Seventh
Amendment on or before February 28, 2005 or such longer period as may be agreed
to by Agent in its sole discretion. Any failure to satisfy such covenant within
any such time period shall constitute an immediate Event of Default.

        7.    Amendments to Credit Agreement as of the Effective Date.    As of
the Effective Date, Annex A to the Credit Agreement is hereby amended by
deleting the definition of "Excluded European Subsidiary" and replacing it with
the following:

"Excluded European Subsidiary" means (a) Unipath BV, an entity organized under
the laws of The Netherlands; (b) Unipath Management Limited, a company organized
under the laws of England and Wales; (c) Unipath Scandinavia AB, an entity
organized under the laws of Sweden; (d) Inverness Medical Benelux Bvab, an
entity organized under the laws of Belgium; (e) Orgenics and each of the
subsidiaries of Orgenics; and (f) Inverness Medical Australia Pty Ltd."

        8.    Representations and Warranties.    To induce Agent and Requisite
Lenders to enter into this Amendment, the Credit Parties hereby, jointly and
severally, represent and warrant that:

        (a)   The execution, delivery and performance by each Credit Party of
this Amendment and the performance of the Credit Agreement as amended by this
Amendment (the "Amended Credit Agreement") and the execution, delivery and
performance by Inverness Investments, Swissco and Inverness Australia of any
other Loan Documents to which it is or will be a party and the creation of all
Liens provided for therein: (i) are within such Person's corporate, company or
partnership power; (ii) have been (or will be prior to execution thereof) duly
authorized by all necessary corporate, limited liability company or limited
partnership action; (iii) do not contravene any provision of such Person's
charter, bylaws or equivalent constitutive documents or partnership or operating
agreement, as applicable; (iv) do not violate any law or regulation, or any
order or decree of any court or Governmental Authority; (v) do not conflict with
or result in the breach or termination of, constitute a default under or
accelerate or permit the acceleration of any performance required by, any
indenture, mortgage, deed of trust, lease, agreement or other instrument to
which such Person is a party or by which such Person or any of its property is
bound; (vi) do not result in the creation or imposition of any Lien upon any of
the property of such Person, other than a Lien in favor of Agent; and (vii) do
not require the consent or approval of any Governmental Authority or any other
Person except those which will have been duly obtained, made or complied with
prior to the Effective Date.

        (b)   This Amendment has been duly executed and delivered by or on
behalf of each of the Credit Parties.

        (c)   This Amendment constitutes a legal, valid and binding obligation
of each of the Credit Parties, enforceable against each of them in accordance
with its terms.

        (d)   No Default or Event of Default has occurred and is continuing or
would result after giving effect to the provisions of this Amendment.

4

--------------------------------------------------------------------------------






        (e)   No action, claim or proceeding is now pending or, to the knowledge
of any Credit Party, threatened against such Credit Party, at law, in equity or
otherwise, before any court, board, commission, agency or instrumentality of any
foreign, federal, state, or local government or of any agency or subdivision
thereof, or before any arbitrator or panel of arbitrators, which (i) challenges
any Credit Party's right or power to enter into or perform any of its
obligations under this Amendment or any other Loan Document to which it is or
will be, a party, or the validity or enforceability of this Amendment, the
Credit Agreement or any Loan Document or any action taken thereunder, or
(ii) has a reasonable risk of being determined adversely to any Credit Party and
that, if so determined, could reasonably be expected to have a Material Adverse
Effect after giving effect to this Amendment.

        (f)    The representations and warranties of the Credit Parties
contained in the Amended Credit Agreement and each other Loan Document shall,
after giving effect hereto) be true and correct on and as of (i) the date
hereof, and (ii) the Effective Date, in each case, with the same effect as if
such representations and warranties had been made on and as of such date, except
that any such representation or warranty which is expressly made only as of a
specified date need be true only as of such date.

        (g)   Unipath BV does not hold and, at any time since the date it was
acquired by Swissco, has not held, any assets or conducted any operations.

        9.    Amendments.    The Credit Parties shall not amend the Acquisition
Agreement without the prior written consent of the Agent. Any failure of the
Credit Parties to comply with this covenant shall constitute an immediate Event
of Default under the Credit Agreement.

        10.    No Other Amendments/Waivers.    Except as expressly provided
herein (a) the Credit Agreement and the other Loan Documents shall be unmodified
and shall continue to be in full force and effect in accordance with their terms
and (b) this Amendment shall not be deemed a waiver of any term or condition of
any Loan Document and shall not be deemed to prejudice any right or rights which
Agent or any Lender may now have or may have in the future under or in
connection with any Loan Document or any of the instruments or agreements
referred to therein, as the same may be amended from time to time.

        11.    Affirmation of Obligations.    Each of the Credit Parties hereby
acknowledges, agrees and affirms (a) its obligations under the Credit Agreement
and the other Loan Documents, including, without limitation, its guaranty
obligations thereunder, (b) that such guaranty shall apply to the Obligations in
accordance with the terms thereof, (c) the grant of the security interest in all
of its assets pursuant to the Loan Documents and (d) that such liens and
security interests created and granted are valid and continuing and secure the
Obligations in accordance with the terms thereof.

        12.    Outstanding Indebtedness; Waiver of Claims.    Each of Borrowers
and the other Credit Parties hereby acknowledges and agrees that as of
January 18, 2005 (a) the outstanding balance of the European Revolving Loan is
$11,000,000.00 and (b) the outstanding balance of the US Revolving Loan is
$20,052,862.59. Borrowers and each other Credit Party hereby waives, releases,
remises and forever discharges Agent, Lenders and each other Indemnified Person
from any and all claims, suits, actions, investigations, proceedings or demands
arising out of or in connection with the Credit Agreement (collectively,
"Claims"), whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law of any kind or character,
known or unknown, which any Borrower or any other Credit Party ever had, now has
or might hereafter have against Agent or Lenders which relates, directly or
indirectly, to any acts or omissions of Agent, Lenders or any other Indemnified
Person on or prior to the Effective Date, provided, that no Borrower nor any
other Credit Party waives any Claim solely to the extent such Claim relates to
Agent's or any Lender's gross negligence or willful misconduct.

5

--------------------------------------------------------------------------------




        13.    Expenses.    Borrowers hereby reconfirm their obligations
pursuant to Section 11.3of the Credit Agreement to pay and reimburse Agent for
all reasonable costs and expenses (including, without limitation, reasonable
fees of counsel) incurred in connection with the negotiation, preparation,
execution and delivery of this Amendment and all other documents and instruments
delivered in connection herewith.

        14.    Effectiveness.    Upon satisfaction in full in the judgment of
Agent of each of the following conditions, this Amendment shall be deemed
effective as of January 18, 2005 (the "Effective Date"):

        (a)    Amendment.    Agent shall have received four (4) original
signature pages to this Amendment, duly executed and delivered by Agent,
Requisite Lenders, and each of the Credit Parties.

        (b)    Payment of Fees and Expenses.    Borrowers shall have paid to
Agent all costs, fees and expenses owing in connection with this Amendment and
the other Loan Documents and due to Agent (including, without limitation,
reasonable legal fees and expenses).

        (c)    Representations and Warranties.    The representations and
warranties of or on behalf of each of the Credit Parties in this Amendment shall
be true and correct on and as of the date hereof and the Effective Date.

        15.    GOVERNING LAW.    THIS AMENDMENT SHALL BE GOVERNED BY, AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

        16.    Counterparts.    This Amendment may be executed by the parties
hereto on any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

6

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, this Amendment has been duly executed as of the date
first written above.

 
   
   

 
 
BORROWERS
 
 
WAMPOLE LABORATORIES, LLC.
INVERNESS MEDICAL (UK) HOLDINGS LIMITED
 
 
By:
 
/s/  ANTHONY J. BERNARDO      

--------------------------------------------------------------------------------

    Name: Anthony J. Bernardo
Title: Duly Authorized Signatory

7

--------------------------------------------------------------------------------



    AGENT AND LENDERS
 
 
GENERAL ELECTRIC CAPITAL
CORPORATION, as Agent and Lender
 
 
By:
 
/s/  KEITH KENNEDY      

--------------------------------------------------------------------------------

Duly Authorized Signatory
 
 
MERRILL LYNCH CAPITAL, a division of
Merrill Lynch Business Financial Services Inc.,
as a Lender
 
 
By:
 
/s/  LUIS VIERA      

--------------------------------------------------------------------------------

Duly Authorized Signatory
 
 
UBS AG, CAYMAN ISLANDS BRANCH,
as a Lender
 
 
By:
 
/s/  WILFRED V. SAINT      

--------------------------------------------------------------------------------

Duly Authorized Signatory
 
 
By:
 
/s/  RICHARD L. TAUROW      

--------------------------------------------------------------------------------

Duly Authorized Signatory

8

--------------------------------------------------------------------------------



The following Persons are signatories to this Amendment in their capacity as
Credit Parties and not as Borrowers.

 
   
   

 
 
INVERNESS MEDICAL INNOVATIONS, INC.
INVERNESS MEDICAL, INC.
UNIPATH DIAGNOSTICS, INC.
UNIPATH ONLINE, INC.
OSTEX INTERNATIONAL, INC.
INVERNESS MEDICAL INTERNATIONAL HOLDING CORP.
INVERNESS MEDICAL INTERNATIONAL HOLDING CORP. II
UNIPATH LIMITED
APPLIED BIOTECH, INC.
FOREFRONT DIAGNOSTICS, INC.
MORPHEUS ACQUISITION CORP.
INVERNESS MEDICAL INVESTMENTS, LLC
INVERNESS MEDICAL CANADA INC.
MEDICALE INVERNESS CANADA INC.
INNOVATIONS RESEARCH LLC
ADVANTAGE DIAGNOSTICS CORPORATION IVC INDUSTRIES, INC.
 
 
By:
 
/s/  ANTHONY J. BERNARDO      

--------------------------------------------------------------------------------

    Name: Anthony J. Bernardo
Title: Duly Authorized Signatory
 
 
ORGENICS INTERNATIONAL HOLDINGS BV
INVERNESS MEDICAL SWITZERLAND GMBH
INVERNESS MEDICAL GERMANY GMBH
UNIPATH DIAGNOSTICS GMBH
CAMBRIDGE DIAGNOSTICS IRELAND LIMITED
PREGYMED GMBH
SCANDINAVIAN MICRO BIODEVICES APS
SELFCARE TECHNOLOGY, INC.
VIVA DIAGNOSTIKA—DIAGNOSTISCHE PRODUKTE—GMBH
DMD, DIENSTLEISTUNGEN & VERTRIEB FUR MEDIZIN UND DIAGNOSTIK GMBH
HALL LABORATORIES LTD.
INVERNESS MEDICAL EURASIA LIMITED     By:   /s/  PAUL T. HEMPEL      

--------------------------------------------------------------------------------

    Name: Paul T. Hempel
Title: Duly Authorized Signatory          


9

--------------------------------------------------------------------------------




 
 
For purposes of Section 3(e) only:
 
 
INVERNESS MEDICAL AUSTRALIA PTY LTD
 
 
By:
 
/s/  PAUL T. HEMPEL      

--------------------------------------------------------------------------------

    Name: Paul T. Hempel, Director
Title: Duly Authorized Signatory

10

--------------------------------------------------------------------------------





QuickLinks


NINTH AMENDMENT, CONSENT AND WAIVER TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT
